DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 2/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9893007 and 10446482 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
3.	Applicant's arguments filed 2/11/21 have been fully considered but they are not persuasive. In reference to applicant’s arguments with respect to Sprentall not teaching a first input contact, a second input contact, and one or more setting elements for setting three operating parameters of a semiconductor device, Sprentall was applied to the invention as recited in the claims and not to the information described in the specification. If applicant believes the specific type of operating parameters is what distinguishes the invention in the pending claims from the prior art device, those specific parameters (mode parameter, high speed parameter, and low speed parameter) need to be included in the claims. Although the claims are interpreted in light of the specification, limitations from the detailed description of the invention are not read into the claims.



    PNG
    media_image1.png
    321
    501
    media_image1.png
    Greyscale

Fig. 7 above has been used in the rejection of claim 1. Claim 1 recites one or more setting elements coupled to the first and the second input contacts 81 and 82. The setting elements (based on the claim) are any elements connected to the input contacts, since nothing specific has been recited with respect to the type and quantity of the setting elements as well as the specific connection between them and the input contacts. Circuit elements 91, 83, and 92 are connected to the two input contacts via inverter 94 and comparator 93. If applicant is intending to argue that the setting elements are not directly connected to the two contacts, said information is not recited in claim 1.
In reference to the applicant’s argument with respect to the outputs of the setting elements, claim 1 only says the setting elements are configured to set and convey three operating parameters. The claim does not exclude the interpretation used by the examiner in the rejection of claim 1. The setting elements 83, 91, and 92 set and convey information (three parameters) to gates 84-86 which will output a charge parameter and 
Prior art has been applied to the limitations and the language currently in the claims. Prior art is not applied to information described in the specification if that information is not in the claims. 
Applicant has not provided any other arguments in relation to the rest of the rejected claims. Therefore, the arguments presented above can also be applied to the other independent claims, since they include the similar limitations.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5, 7, 12, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprentall (US Patent 8754676).
Claims 1, 7, and 16, Sprentall teaches a semiconductor device comprising a first input contact 82 for receiving a first input voltage (waveform); a second input contact 81 for receiving a second input voltage (feedback); one or more setting elements (for example elements 91, 92, and 83 in fig. 7) coupled to the first input contact and the second input contact, wherein the setting elements are configured to set and convey three operating parameters of the device based on a comparison of the first input voltage and the second input voltage. The three operating parameters are conveyed to 
Claim 2, Sprentall describes comparator 93 coupled to the first input contact and the second input contact.
Claim 3, Sprentall describes in the embodiment shown in fig. 14 that the setting elements may include an inverter 1482 and a plurality of switches 1452a/1452b/1454a/1454b.
Claim 4, Sprentall describes a plurality of setting elements which include multiplexer 1470 as shown in fig. 14.
Claims 5 and 13, Sprentall describes the use of analog-to-digital converters such as element 63 in fig. 5 (an ADC would be used depending upon the type of signal coming into the control unit).
Claim 12, Sprentall describes for example in fig. 11 a device comprising three different inputs and at least six different parameters outputted from the different setting elements.
Claim Objections
6.	Claims 6, 8-11, 14-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RINA I DUDA/Primary Examiner, Art Unit 2846